
	
		II
		111th CONGRESS
		1st Session
		S. 1269
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Ms. Klobuchar (for
			 herself, Mr. Chambliss, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for enhanced foodborne illness surveillance
		  and food safety capacity, to establish regional food safety centers of
		  excellence, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Safety Rapid Response
			 Act.
		2.Enhanced
			 foodborne illness surveillance
			(a)In
			 general
				(1)AuthorityThe
			 Secretary of Health and Human Services (referred to in this Act as the
			 Secretary) shall strengthen and expand foodborne illness
			 surveillance systems to—
					(A)inform and
			 evaluate efforts to prevent foodborne illness; and
					(B)enhance the
			 identification and investigation of, and response to, foodborne illness
			 outbreaks.
					(2)Foodborne
			 illness outbreakFor purposes of this section, the term
			 foodborne illness outbreak means the occurrence of cases of human
			 illness caused by a specific pathogen with matching subtype characteristics
			 which are—
					(A)found in 2 or
			 more States; and
					(B)temporally and
			 geographically distributed in a manner to suggest contamination of a
			 commercially distributed food product or ingredient.
					(b)Foodborne
			 illness surveillance systemsThe Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, shall enhance
			 foodborne illness surveillance systems to improve the collection, analysis,
			 reporting, and usefulness of data on foodborne illnesses by—
				(1)coordinating
			 foodborne illness surveillance and environmental assessment systems, including
			 complaint systems, in order to—
					(A)produce better
			 information on illnesses associated with foods, including sources and risk
			 factors for infections by emerging pathogens; and
					(B)facilitate
			 sharing of data acquisition and findings on a more timely basis—
						(i)among
			 governmental agencies, including the Food and Drug Administration, the Food
			 Safety and Inspection Service, and State and local agencies;
						(ii)with relevant
			 persons in the food industry; and
						(iii)with the
			 public;
						(2)augmenting
			 foodborne illness surveillance and environmental assessment systems to
			 improve—
					(A)attribution of a
			 foodborne illness outbreak to a specific food or food ingredient; and
					(B)identification
			 and reporting of contributing factors and environmental antecedents in
			 foodborne illness outbreak investigations;
					(3)developing
			 improved epidemiological tools and methods for obtaining quality exposure data,
			 microbiological methods for classifying cases and detecting clusters;
				(4)developing
			 improved environmental assessment tools for obtaining data on contributing
			 factors and environmental antecedents in foodborne illness outbreaks;
				(5)expanding
			 capacity of foodborne illness surveillance and environmental assessment
			 systems, including those owned and controlled by persons in industry, for
			 implementation of fingerprinting strategies for foodborne infectious agents,
			 including parasites and hepatitis A, in order to increase pathogen discovery
			 efforts to identify new or rarely documented causes of foodborne
			 illness;
				(6)allowing timely
			 industry and public access to de-identified, aggregate surveillance
			 data;
				(7)at least
			 annually, publishing current reports on findings from foodborne illness
			 surveillance and environmental assessment systems;
				(8)exploring
			 establishment of registries for long-term case follow-up to better characterize
			 late complications of foodborne illness;
				(9)increasing the
			 participation of public health officials at the Federal, State, and local
			 levels in national networks of public health and food regulatory agencies and
			 laboratories to—
					(A)share and accept
			 laboratory analytic and environmental assessment findings; and
					(B)identify
			 foodborne illness outbreaks and attribute such outbreaks to specific foods
			 through submission of standardized molecular subtypes (also known as
			 fingerprints) of foodborne illness pathogens to a centralized
			 database; and
					(10)establishing a
			 flexible mechanism for rapidly supporting scientific research by academic
			 centers of excellence, which may include staff representing academic clinical
			 researchers, food microbiologists, animal and plant disease specialists,
			 ecologists, and other allied disciplines.
				(c)Improving State
			 surveillance capacityThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention and the Commissioner of Food
			 and Drugs, shall improve capacity for surveillance in the States by—
				(1)supporting
			 outbreak investigations with needed specialty expertise, including
			 epidemiological, microbiological, and environmental expertise, to assist
			 identification of underlying common sources and contributing factors;
				(2)identifying,
			 disseminating, and supporting implementation of model practices at the State
			 and local level for—
					(A)facilitating
			 rapid shipment of clinical isolates from clinical laboratories to State public
			 health laboratories to avoid delays in testing;
					(B)conducting rapid
			 and standardized interviewing of individuals associated with major enteric
			 pathogens, including prior to designation of clusters as foodborne illness
			 outbreaks;
					(C)conducting and
			 evaluating rapid and standardized interviews of healthy control persons;
					(D)providing
			 environmental assessment tools for obtaining data regarding contributing
			 factors and environmental antecedents during foodborne illness outbreak
			 investigations; and
					(E)sharing
			 information on a timely basis—
						(i)within public
			 health and food regulatory agencies;
						(ii)among such
			 agencies;
						(iii)with the food
			 industry;
						(iv)with healthcare
			 providers; and
						(v)with the
			 public;
						(3)conducting a
			 systematic review of the barriers to sharing data among the entities described
			 in paragraph (2)(E);
				(4)developing,
			 regularly updating, and disseminating training curricula on foodborne illness
			 surveillance investigations, including standard sampling methods and laboratory
			 procedures and improved environmental assessment procedures;
				(5)integrating new
			 molecular diagnostic tools for parasites into Web-based consultation services
			 for parasitic infections to accelerate the identification of foodborne
			 infectious agents;
				(6)supporting
			 research to develop and deploy new subtyping methods for salmonella, E. coli,
			 campylobacter, and other pathogens, to increase the speed and accuracy of
			 diagnoses;
				(7)determining
			 minimum core competencies for public health laboratories, and developing
			 self-evaluation and proficiency-testing tools for such laboratories;
				(8)facilitating
			 regional public health laboratory partnerships to leverage resources, including
			 equipment and physical space, and increase surge capacity;
				(9)providing
			 technical assistance, which may include the detailing of officers and employees
			 of the Secretary, to State and local public health and food regulatory
			 agencies;
				(10)partnering with
			 the Food and Drug Administration to increase communication, coordination, and
			 integration of foodborne illness surveillance and outbreak investigation
			 activities; and
				(11)developing and
			 periodically updating response and interview procedures so that such procedures
			 are standardized and tested.
				3.Food safety
			 centers of excellence
			(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the working group
			 described in subsection (b)(2), shall establish 5 regional Food Safety Centers
			 of Excellence (referred to in this section as the Centers of
			 Excellence) to serve as regional resources for State and local public
			 health professionals. The Centers of Excellence shall be established at
			 selected State health departments.
			(b)Selection of
			 the Centers of Excellence
				(1)Eligible
			 entitiesTo be eligible to be designated as a Food Safety Center
			 of Excellence under subsection (a), an entity shall—
					(A)be a State health
			 department;
					(B)partner with 1 or
			 more institutions of higher education that have demonstrated knowledge,
			 expertise, and meaningful experience with regional or national food production,
			 processing, and distribution, as well as leadership in the laboratory,
			 epidemiological, and environmental detection and investigation of foodborne
			 illness; and
					(C)provide to the
			 Secretary such information, at such time, and in such manner, as the Secretary
			 may require.
					(2)Working
			 groupNot later than 180 days
			 after the date of enactment of this Act, the Secretary shall establish a
			 diverse working group of experts and stakeholders from Federal, State, and
			 local food safety and health agencies, the food industry, including food
			 retailers and food manufacturers, consumer organizations, and academia to make
			 recommendations to the Secretary regarding designations of the Regional Centers
			 of Excellence.
				(3)Additional
			 Centers of ExcellenceThe Secretary may designate eligible
			 entities to be regional Food Safety Centers of Excellence, in addition to the 5
			 designated under subsection (a).
				(c)ActivitiesUnder the leadership of the Director of the
			 Centers for Disease Control and Prevention, each Center of Excellence shall be
			 based out of a selected State health department, which shall provide assistance
			 to other regional, State, and local departments of health through activities
			 that include—
				(1)providing resources for interviewing
			 individuals as part of routine surveillance and outbreak investigations;
				(2)providing
			 analysis of the timeliness and effectiveness of foodborne disease surveillance
			 and outbreak response activities;
				(3)providing training for epidemiological and
			 environmental investigation of foodborne illness, including suggestions for
			 streamlining and standardizing the investigation process;
				(4)establishing fellowships, stipends, and
			 scholarships to train future epidemiological and food-safety leaders and to
			 address critical workforce shortages;
				(5)training and coordinating State and local
			 personnel;
				(6)strengthening capacity to participate in
			 existing or new foodborne illness surveillance and environmental assessment
			 information systems; and
				(7)conducting
			 research and outreach activities focused on increasing prevention,
			 communication, and education regarding food safety.
				(d)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report that—
				(1)describes the
			 effectiveness of Centers of Excellence; and
				(2)provides
			 legislative recommendations or describes additional resources required by the
			 Centers of Excellence.
				(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $20,000,000, which
			 shall remain available until expended.
			
